DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered. Applicant’s submission of a response on 6/15/2022 has been received and considered. In the response, Applicant amended claims 9 and 16. Therefore, claims 9 – 20 are pending. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 13 and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Froy et al. (US Pub. No. 2017/0169653 A1) in view of Maddox (US Pub. No. 2018/0253931 A1).
As per claim 9, Froy et al. discloses a method of operating a computational device, the method comprising: displaying outputs of game events with a user interface of the computational device (game out is displayed on the user interface, see Fig. 1: 12 & 14); receiving, at a processor of the computational device, an indication of a sensitive game event (gaming controller determines the location of the eye gaze of the player, see [0050]). 
Froy et al. does not expressly disclose determining, at the processor and based on the indication of the sensitive game event, a control signal to provide to a driver circuit that controls a state of transparency of switchable glass positioned in proximity with the user interface of the computational device and providing the control signal from the processor to the driver circuit; and adjusting, by the driver circuit and consistent with the control signal, the state of transparency of the switchable glass thereby hiding from view a graphic displayed underneath the switchable glass.  
However, Froy et al. teaches the EGM may have a game controller that can determine the location of the eye gaze of the player relative to the viewing area by mapping the location of the player eye gaze on the display device to the viewing area.  The game controller may trigger a control command to the display controller of the EGM to dynamically update the rendering of the viewing area based on the player eye gaze data.  In response to the control command, the display controller may control the display device in real-time or near real-time using the graphics processor to dynamically update the rendering of the viewing area to provide a real-time or near real-time graphical animation effect displayed on the display device representative of a visual update to the visible game component to reveal the invisible game component, see [0050]).
Further, Maddox teaches an electronic gaming machine with a front and rear display panel, wherein the display panels overlap each other, so that a line of sight passes from a viewing point in a viewing direction through the front display panel to the rear display panel.  The rear display panel forms alternating images, e.g., graphics images in bitmap form, which are received from the video controller, in rapid succession.  The rear display panel displays a first image and then projects a second image onto the front display panel.  The images appear at alternating times as the front display panel alternates between transparent and translucent (i.e., opaque) states.  The front display panel is caused to be transparent while the rear display panel displays a first image for at least a short period of time.  After the first image has been displayed, the front display panel transitions to an opaque or translucent state for at least a short period of time, during which time the rear display panel projects the second image onto the front display panel (see Fig. 5A and [0023] - [0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the electronic gaming machine display of Froy et al. with a front and rear display panel that overlap each other that transitions the translucent state of each display panel in view of Maddox as it would allow the display to create a smooth transition between different gaming events. 
As per claim 10, Froy et al. discloses receiving, at the processor of the computational device, a second indication that the sensitive game event has transitioned to a different game event (The player may provide input to the EGM using the eye gaze of the player.  For example, using the eye gaze of the player, which may be collected as player eye gaze data, the player may select an interactive game to play, interact with a visible or invisible game component, or trigger a bonus interactive game (different game), see [0072]); determining, at the processor and based on the second indication that the sensitive game event has transitioned to the different game event, a second control signal to provide to the driver circuit (see [0180] – [0182]); providing the second control signal from the processor to the driver circuit; and adjusting, by the driver circuit and consistent with the second control signal, the state of the switchable glass to a new state (once the player gazes in a certain location, the animation effect on the display device becomes transparent to reveal the prize, see Fig, 15 – 16 and [0180] – [0182]).
As per claim 11, Froy et al. discloses the state comprises a translucent state and wherein the new state comprises a transparent state (based on the eye gaze of the player that may be focused on a portion of the visible game component, the display controller may cause an a graphical animation effect to be displayed on display device such that the portion of the visible game component that the player may be looking at may become translucent to a certain degree or transparent, see [0170]). 
As per claim 12, Froy et al. discloses the sensitive game event comprises a period of time during which the user interface of the computational device is displaying sensitive game data and wherein the different game event comprises a non-sensitive game event in which the sensitive game data is no longer displayed by the user interface of the computational device (see [0058], [0074], [0162]).
As per claim 13, Froy et al. discloses determining, at the processor of the computational device, privacy preferences for a player of the computational device and referencing, at the processor of the computational device, the privacy preferences in connection with determining the control signal to provide to the driver circuit (EGM may provide a privacy mode for the player.  There may be a menu at the bottom of display device that may display the credits conveyed to EGM by the player or the amount of credits won by the player.  By default, the credits may be invisible, blurred out, or masked or blocked by a visible game component.  When the player focuses their eye gaze on the user interface, the display controller may control display device to reveal or display the amount of credits.  The graphical animation effect to reveal or display the amount of credits may be, for example, to display the invisible credit amount, to put in focus the blurred out credit amount, or to remove the visible game component and reveal the invisible credit amount.  This may allow the player to hide the amount of credits associated with the player or the amount of credits won by the player from nearby observers (see [0056] and [0185]).
As per claim 15, Froy et al. discloses the sensitive game event comprises a side bet event (player can play a secondary and bonus game, see [0128]) and wherein the switchable glass is positioned in an overlapping relationship with the user interface (display device with an user interface, see [0146]), the method further comprising: determining, by the processor of the computational device, that the side bet is allowed in connection with game events played at the computational device (see [0074]); displaying, by the processor of the computational device, side bet options through the user interface (see [0074]); and enabling, by the processor of the computational device and driver circuit, the display of side bet options to be viewable through the switchable glass (the graphical animation on the display device may represent a visual update to reveal an invisible game component, see [0074]). 
As per claim 18, Froy et al. discloses a table game (the EGM can be embodied in variety of forms, see [0053]) surface that is positioned in an overlapping relationship with the switchable glass (display screen) such that a betting option provided on the table game surface is hidden when the state of the switchable glass is adjusted to the translucent state (the option menu to make a wager may be hidden on the display (see Fig. 7B), when the player may gaze at the bottom of the display device the display will reveal the additional options to make a bet on the game, see Fig. 7A-B and [0161]).
As per claim 19, Froy et al. discloses the sensitive game event comprises a betting event in which account information for the player is presented ([0185]). 
As per claims 16, 17 and 20, the instant claims are a system in which corresponds to the method of claims 9 – 13. Therefore, it is rejected for the reasons set forth above. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Froy et al. (US Pub. No. 2017/0169653 A1) (hereinafter as Froy1) in view of Maddox (US Pub. No. 2018/0253931 A1) as applied to claim 9 - 13 above, and further in view of Froy et al. (US Pub. No. 2017/0287287 A1) (hereinafter as Froy2)
As per claim 14, Froy1 in view of Maddox discloses using a mobile device to interact with the gaming machine (see [0122]), however does not expressly disclose receiving, via a communication interface of the computational device, the privacy preferences from a mobile device of the player; and storing, by the processor of the computational device, the privacy preferences in memory of the computational device.
However, Froy2 teaches a gaming device for updating game play in real-time, wherein a mobile gaming device can be linked to the gaming machine to carry out the game and support function. Within the mobile game device, the user preferences may be stored such as location, registration number, game preferences and privacy preferences (See [0326]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mobile device of Froy 1 in view of Maddox with the feature of allowing the player to update their gaming and privacy preferences in view of Froy2 as it would allow the user to update their gameplay preferences as they carry out the game on their mobile device, beneficially allowing for a customized gaming experience with tailored privacy settings. 

Response to Arguments
Applicant's arguments filed on 6/15/2022 have been fully considered but they are not persuasive. Applicant argues that Froy et al. in view of Maddox does not teach the state of transparency of the switchable glass thereby hiding from view a graphic displayed underneath the switchable glass, the Examiner respectfully disagrees.  
Maddox teaches an electronic gaming machine with a front and rear display panel (switchable glass). The images appear at alternating times as the front display panel alternates between transparent and translucent (i.e., opaque) states.  The front display panel is caused to be transparent while the rear display panel displays a first image for at least a short period of time.  After the first image has been displayed, the front display panel transitions to an opaque or translucent state for at least a short period of time. Therefore, there is a state of transparency between the two panels. As the first display transitions to an opaque state which would hide from viewing a graphic displayed on the read display.  Therefore, the claimed rejection is maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715